       Case 5:18-cv-00680-JKP-RBF Document 79 Filed 10/14/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


RUSSELL ZINTER ET AL.                               §
                                                    §
                  Plaintiffs,                       §           5-18-CV-00680-JKP-RBF
                                                    §
vs.                                                 §
                                                    §
CHIEF JOSEPH SALVAGGIO ET AL.                       §
                                                    §
                  Defendants.                       §
                                                    §
                                                    §
                                                    §

                                             ORDER

       Before the Court is the status of the above-referenced case, which was referred for

resolution of all nondispositive pretrial matters pursuant to Rules CV-72 and 1 of Appendix C of

the Local Rules of the United States District Court for the Western District of Texas. See Dkt.

No. 71. On October 13, 2020, the Court held a status conference at which all parties appeared

through counsel of record.

       As stated on the record at the October 13 hearing, IT IS ORDERED that the stay

previously imposed in this case is LIFTED.

       IT IS FURTHER ORDERED THAT within fourteen (14) days from the date of this

Order, the parties shall meaningfully confer and jointly submit: (1) proposed scheduling

recommendations that conform to the presiding judge’s attached template; and (2) a proposed

protective order. In the event the parties cannot reach an agreement regarding a scheduling

matter or provision in the proposed protective order, they should note their respective position on

the issue and the reason(s) for the disagreement.

       Finally, those appearing before the Court are advised of the following matters. First,

counsel should refrain from communicating with the Courtroom Deputy or other court staff



                                                1
       Case 5:18-cv-00680-JKP-RBF Document 79 Filed 10/14/20 Page 2 of 6




concerning substantive matters. Substantive communications with the Court should be conducted

via officially filed documents. Nondispositive motions filed with the Court—even where the

opposing party is proceeding pro se—must include a certificate of conference, as indicated in the

Local and Federal Rules, reflecting a good-faith, diligent effort to resolve the disputed issue that

is the subject of the motion. See Local Rule CV-7(i) (applying to all non-dispositive motions);

see also Fed. R. Civ. P. 37(a)(1) (applying to discovery disputes). While email or letter

correspondence with opposing counsel may on some occasions be appropriate—i.e., in the first

instance or to ensure the motion is unopposed—in the Court’s view, the best and most efficient

way to comply with the conference requirement is through either an in-person meeting or actual

conversation by telephone or video conference.1 Accordingly, absent extenuating circumstances,

a certificate of conference noting one or two unsuccessful attempts to confer—particularly where

the attempts occur the day the motion is filed—will be disfavored and may result in denial of the

requested relief. See Local Rule CV-7(i). Moreover, reasonable requests for deadline extensions

that do not threaten meaningful prejudice to the client typically should not be opposed. See Local

Rule AT-4(b); see also Ex M to Local Rules. At the same time, the Court frowns upon last-

minute requests for extensions or continuances, unless there is a genuine emergency or

extenuating circumstances.

       Finally, while the Court understands and certainly expects counsel to zealously advance

the legitimate interests of their clients, “appropriate standards of civility and decorum” must still

be maintained. Local Rule AT4(a). Accordingly, the Court trusts that counsel (and their clients)


1
  See, e.g., Compass Bank v. Shamgochian, 287 F.R.D. 397, 400 (S.D. Tex. 2012) (noting that a
single letter unilaterally identifying alleged flaws in discovery responses and setting an arbitrary
response deadline is insufficient to comply with the conference requirement, “as it does not
equate to a good faith conferral or attempt to confer); Care Envtl. Corp. v. M2 Techs. Inc., No.
CV-05-1600 (CPS), 2006 WL 1517742, at *1, 3 (E.D.N.Y. May 30, 2006) (explaining, “confer”
means to “meet, in person or by telephone, and make a genuine effort to resolve the dispute”);
Local Rule AT-4(e) (“When a discovery dispute arises, opposing lawyers should attempt to
resolve it by working cooperatively together.”).
                                                 2
       Case 5:18-cv-00680-JKP-RBF Document 79 Filed 10/14/20 Page 3 of 6




will interact with the Court and opposing counsel with the civility, decorum, and courtesy that

litigation in federal court requires.

        A copy of my Civil Fact Sheet may be found at https://www.txwd.uscourts.gov/wp-

content/uploads/Standing%20Orders/San%20Antonio/Farrer/Court%20Facts%20Sheet%20for%

20U.S.%20Magistrate%20Judge%20Farrer.pdf. All counsel are expected to review it before

filing any matters or appearing in a case before me.

        IT IS SO ORDERED.

        SIGNED this 14th day of October, 2020.




                                             RICHARD B. FARRER
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
       Case 5:18-cv-00680-JKP-RBF Document 79 Filed 10/14/20 Page 4 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                       DIVISION


                                                  §
                                                  §
                   Plaintiff,                     §
                                                  §
vs.                                               §
                                                  §
                                                  §
                                                  §
                   Defendant.                     §
                                                  §
                                                  §

                     AGREED1 SCHEDULING RECOMMENDATIONS

        The parties recommend that the following deadlines be entered in the Scheduling Order
to control the course of this case.


1. Parties shall make initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1). To
   the extent a defendant knows the identity of a responsible third party contemplated by Texas
   Civil Practices & Remedies Code § 33.004, such identity is subject to disclosure under Rule
   26(a)(1)(A)(i).

2. The parties shall file a report on alternative dispute resolution in compliance with Local Rule
   CV-88(b) on or before _________ [Generally, 30 days from date of this order].

3. Parties asserting claims for relief shall submit a written offer of settlement to opposing
   parties on or before _________ [Generally, 60 days from date of this order], and each
   opposing party shall respond, in writing on or before _________ [Generally, 14 days after
   receipt of the offer of settlement]. All offers of settlement are to be private, not filed. The
   parties shall retain the written offers of settlement and response, as the Court will use these in
   assessing attorneys’ fees and costs at the conclusion of the proceedings. At any time, if any
   parties reach a settlement, they should immediately notify the Court by filing a joint
   advisory. The joint advisory shall state the parties who reached the settlement and whether a
   settlement conference is required or desired. If a hearing is requested, the parties shall confer
   and provide mutually agreeable potential dates for the hearing.



1
  This document should generally be filed as an agreed upon recommendation. If any party
cannot agree to certain deadline, that party should indicate with specificity why a dispute exists
as to the appropriate deadline.
       Case 5:18-cv-00680-JKP-RBF Document 79 Filed 10/14/20 Page 5 of 6




4. On or before _________ [Generally, 60 days from date of this order], the parties shall file
   any motion seeking leave to amend pleadings or join parties. To the extent it may apply in
   this case, the deadline for Defendant(s) to file a motion to designate responsible third parties,
   pursuant to Texas Civil Practices & Remedies Code § 33.004(a), is ________ [Generally, 60
   days from date of this order].

5. Parties asserting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before _________ [Generally, 90 days from date of this order].

6. Parties resisting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before _________ [Generally, 120 days from date of this order].

7. Parties shall file all designations of rebuttal experts and serve on all parties the material
   required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
   extent not already served, within fourteen days of receipt of the report of the opposing expert.

8. The deadline to file supplemental expert reports required under Federal Rule of Civil
   Procedure 26(e)(2) is at least 30 days before trial. The parties are advised any report filed
   under this deadline may only supplement the initial report and may not introduce new
   opinion or subject matter. This deadline is not intended to provide an extension of the
   deadline by which a party must deliver the substance of its expert information or opinion.

9. Parties shall initiate all discovery procedures in time to complete discovery on or before
   _________ [Generally, 180 days from date of this order]. Written discovery requests are not
   timely if they are filed so close to this deadline that under the Federal Rules of Civil
   Procedure the response would not be due until after the expiration of the deadline. See Local
   Rule CV-16(d). Counsel may by agreement continue discovery beyond the deadline. The
   parties are advised that should they agree to extend discovery beyond the deadline, there will
   be no intervention by the Court except in exceptional circumstances. No trial setting or other
   deadline set forth herein will be vacated due to information obtained in post-deadline
   discovery. See Local Rule CV-7(d).

10. Counsel shall confer and file a joint report setting forth the status of settlement negotiations
    on or before ________ [Generally, 15 days after the discovery deadline].

11. On or before _______ [Generally, 15 days after the discovery deadline], the parties shall file
    any Daubert motions and challenge to or motion to exclude expert witnesses. Any such
    motion must specifically state the basis for the objection and identify the objectionable
    testimony.
       Case 5:18-cv-00680-JKP-RBF Document 79 Filed 10/14/20 Page 6 of 6




12. On or before _________ [Generally, 45 days after the discovery deadline], parties shall file
    any dispositive motions, including motions for summary judgment on all or some of the
    claims. Further, notwithstanding any deadline provided herein, no motion (other than a
    motion in limine) may be filed after this date except for good cause.

13. The Court will set dates for trial and the final pretrial conference after ruling on any
    dispositive motions or after the deadline for such motions passes without a pertinent filing.
    At that time, the Court will also set appropriate deadlines for trial and pretrial conference
    matters.

14. All of the parties who have appeared in the action conferred concerning the contents of the
    proposed scheduling order on ___________, and the parties have (agreed/disagreed) as to its
    contents. The following positions and reasons are given by the parties for the disagreement as
    to the contents of the proposed scheduling order______________.

                                                                 __________________________
                                                                   (Signature)

                                                                 __________________________
                                                                   (Print of type name)

                                                                 ATTORNEY FOR

                                                                 __________________________
                                                                   (Print or type name)

                                     CERTIFICATE OF SERVICE
